     Case: 1:18-cv-01675-DAP Doc #: 10 Filed: 01/30/19 1 of 4. PageID #: 149




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

SAFECO INSURANCE COMPANY OF                   )       CASE NO. 1:18-CV-1675
INDIANA                                       )
                                              )
                      Plaintiff,              )
                                              )       JUDGE DAN AARON POLSTER
       v.                                     )
                                              )
                                              )
DEAN V. GRAZIOLLI, et al.                     )       DEFENDANT DEAN V. GRAZIOLLI’S
                                              )       ANSWER TO THE COMPLAINT
                      Defendants.             )
                                              )
                                              )

       Now comes Defendant Dean V. Graziolli (“Defendant”), through counsel, and hereby

states the following as and for his Answer to the Complaint:

       1.     Defendant denies for want of knowledge the allegations in Paragraph 1 of the

Complaint.

       2.     Defendant admits the allegations in Paragraph 2 of the Complaint.

       3.     Defendant admits the allegations in Paragraph 3 of the Complaint.

       4.     Defendant denies for want of knowledge the allegations in Paragraph 4 of the

Complaint.

       5.     Defendant denies for want of knowledge the allegations in Paragraph 5 of the

Complaint.

       6.     Defendant denies for want of knowledge the allegations in Paragraph 6 of the

Complaint.

       7.     Defendant admits the allegations in Paragraph 7 of the Complaint.


                                                  1
      Case: 1:18-cv-01675-DAP Doc #: 10 Filed: 01/30/19 2 of 4. PageID #: 150



       8.      Defendant admits the allegations in Paragraph 8 of the Complaint.

       9.      Defendant admits the Underlying Complaint contains the language referenced in

Paragraphs 9 – 12 of the Complaint and denies all other allegations contained in the forgoing

Paragraphs.

       10.     Defendant admits the allegations in Paragraph 13 of the Complaint.

       11.     Defendant admits the Underlying Complaint contains the language referenced in

Paragraphs 14 – 24 of the Complaint and denies all other allegations contained in the forgoing

Paragraphs.

       12.     Defendant admits the allegations in Paragraphs 25 – 36 of the Complaint.

       13.     Defendant admits the Policy contains the language referenced in Paragraphs 37 –

50 of the Complaint and denies all other allegations contained in the forgoing Paragraphs.

       14.     In response to Paragraph 51 of the Complaint, Defendant incorporates by

reference each and every one of the forgoing admissions and denials as if fully rewritten herein.

       15.     Defendant admits the allegations in Paragraph 52 of the Complaint.

       16.     Defendant denies the allegations contained in Paragraphs 53 – 65 of the

Complaint.

       17.     In response to Paragraph 66 of the Complaint, Defendant incorporates by

reference each and every one of the forgoing admissions and denials as if fully rewritten herein.

       18.     Defendant denies the allegations contained in Paragraphs 67 – 80 of the

Complaint.

       19.     Defendant denies any allegation in the Complaint not explicitly admitted to.

                                 AFFIRMATIVE DEFENSES

   1. Defendant denies each and every statement, allegation and averment contained in the

       Complaint which is not specifically admitted to be true.

                                                2
      Case: 1:18-cv-01675-DAP Doc #: 10 Filed: 01/30/19 3 of 4. PageID #: 151



   2. The Policy does not preclude Plaintiff from defending against the Underlying Action.

   3. The Complaint fails to state a claim upon which relief can be granted.

   4. The Policy does not preclude Plaintiff from indemnifying Defendant against a potential

       judgment in the underlying Action.

   5. The Policy provides coverage.

   6. The Policy does not preclude coverage.

   7. Plaintiffs’ claims are barred by the acts and/or omissions of other individuals and/or

       entities which may have constituted intervening or superseding causes of the injuries

       and/or damages alleged to have been sustained by Plaintiffs.

   8. Being mindful of the provisions of R. 11 of the Ohio Rules of Civil Procedure, and other

       applicable rules and laws, the answering Defendants, reserve the right to amend their

       answer to add to, modify or delete from it additional defenses as future circumstances

       may warrant.

       WHEREFORE, having fully answered, the Defendant, Sergeant Dean Graziolli, prays

that Plaintiff’s Complaint be dismissed with prejudice, that Defendant, Sergeant Dean Graziolli,

goes hence without further cost or delay, that Defendant, Sergeant Dean Graziolli, be awarded

such further relief as this Court may deem just and proper and that in all respects, the Defendant,

Sergeant Dean Graziolli, goes free from any liability or debt to the Plaintiffs.

                                                      Respectfully submitted,



                                                      /s/David M. Leneghan              ______
                                                      David M. Leneghan, Esq. (0062025)
                                                      K. Scott Carter, Esq. (0080575)
                                                      200 Treeworth Blvd., Suite 200
                                                      Broadview Heights, Ohio 44147
                                                      (440) 223-4260 Fax (440) 838-4260
                                                      leneghanlaw@yahoo.com

                                                  3
      Case: 1:18-cv-01675-DAP Doc #: 10 Filed: 01/30/19 4 of 4. PageID #: 152




                                 CERTIFICATE OF SERVICE

               I certify that the foregoing document was electronically filed on January 30, 2019
with the Clerk of Court using the Court’s CM/ECF system which will serve a copy of the
forgoing to the following:
       William H. Harter, Esq.
       Attorney for Plaintiff

       Hicholas A. DiCello, Esq.
       Jeremy A. Tor, Esq.
       Attorneys for Defendants Melisa Yatsko
       And Darian Allen, Co Administrators for
       The Estate of Thomas Yatsko
                                                    /s/David M. Leneghan___
                                                    David M. Leneghan




                                                4
